Exhibit 10.14
VALIDITY GUARANTY AGREEMENT
(Individual)
In order to induce TCI BUSINESS CAPITAL, INC., a Minnesota corporation
(hereinafter called “TCI”) to enter into a certain Credit and Security Agreement
(hereinafter called “Credit Agreement”) effective as of the date hereof with
DESTRON FEARING CORPORATION, a Delaware corporation (hereinafter called
“Client”) and/or to continue under and at the same time to refrain from
terminating TCI’s present Credit Agreement with the Client, and in consideration
of TCI’s so doing and/or in consideration of any fundings, advances, payments,
extensions of credit, benefits or financial accommodations heretofore or
hereafter made, granted or extended by TCI or which TCI has or will make, grant
or extend to or for the account of the Client whether under the Credit Agreement
or otherwise, and/or in consideration of any obligation heretofore or hereafter
incurred by the Client to TCI whether under the Credit Agreement or otherwise,
and for other good and valuable consideration, the nature and receipt of which
is hereby acknowledged, the undersigned and each of them, jointly and severally
(hereinafter referred to, whether one or more, as the “undersigned”)
unconditionally guarantee to TCI and agree to be primarily liable to TCI for any
and all indebtedness, obligations, liabilities and sums which are or shall in
the future become due and owing to TCI as a result of TCI advancing against
accounts under the terms of the Credit Agreement that are, to the actual
knowledge of any of the undersigned, fraudulent, falsified or invalid
(collectively, the “Guaranteed Obligations”). It is expressly understood and
agreed that in no event will the undersigned be liable to TCI for any
consequential damages, damages for lost profits or punitive damages. Each of the
undersigned covenants and agrees to promptly notify TCI if and when such
undersigned has actual knowledge that TCI has advanced against accounts under
the terms of the Credit Agreement that are fraudulent, false or invalid.
All sums at any time to the credit of the undersigned and any property of the
undersigned at any time in TCI’s possession or in which TCI has a lien or
security interest shall be deemed held by TCI as security for any and all of the
undersigned’s obligations to TCI, no matter how or when arising and whether
under this or any other instrument, agreement or other document given to TCI. To
the fullest extent permitted by applicable law, the undersigned hereby waives
notice of acceptance hereof and all notices and demands of any kind to which the
undersigned as guarantor(s) may be entitled, including without limitation all
demands of payment on and notice of nonpayment, presentation, protest and
dishonor to the undersigned, or other obligors of any instrument including the
Credit Agreement for which the undersigned is or may be liable hereunder. The
undersigned further waives notice of and hereby consents to any agreements or
arrangements whatever with the Client or anyone else, including, without
limitation, agreements and arrangements for payment extensions, subordination,
composition, arrangement, discharge or release of the whole or any part of the
Guaranteed Obligations or for the change or surrender of any or all security, or
for compromise, whether by way of acceptance of part payment or of returns of
merchandise or of dividends or in any other way whatsoever, and the same shall
in no way impair the undersigned’s liability hereunder.

 

 



--------------------------------------------------------------------------------



 



Unless and until all indebtedness, obligations and liabilities owed by the
Client to TCI have been indefeasibly paid in cash and the Credit Agreement has
terminated, the undersigned hereby irrevocably agrees not to assert or enforce
any claim or other right which the undersigned may now or hereafter acquire
against the Client that arises from the existence or performance of the
undersigned’s obligations under this agreement, the Credit Agreement or any
agreement or document entered into in connection therewith, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of TCI against
the Client or any collateral granted as security for any of the undersigned’s
obligations under this agreement which TCI has acquired or may hereafter
acquire, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, by any payment made hereunder or otherwise,
including, without limitation, the right to take or receive from the Client,
directly or indirectly, in cash or other property or by set off or in any other
manner, payment of security on account of such claim or other right. The
undersigned hereby irrevocably agrees that the undersigned shall not (i) accept
payment from the Client pursuant to any right of subrogation, reimbursement,
exoneration, contribution, indemnification or claim on account of any payment
made hereunder, under the Credit Agreement or under any other contract or
agreement between the Client and TCI or (ii) take any action to exercise or
enforce any such right unless and until all indebtedness, obligations and
liabilities owed by the Client to TCI have been indefeasibly paid in cash and
the Credit Agreement has terminated. If any amount shall be paid to the
undersigned in violation of the provisions of this paragraph and the obligations
guaranteed hereunder shall not have been paid in full, such amount shall be
deemed to have been paid to such person for the benefit of, and held in trust
for TCI and shall forthwith be paid to TCI and applied to such obligations,
whether matured or unmatured, in such order as TCI may determine.
Nothing shall discharge or satisfy the liability of the undersigned hereunder
except the full performance and payment of all the Guaranteed Obligations. TCI’s
books and records showing the account of the Client with TCI shall be admissible
in evidence in any action or proceeding, and any statement of the Client’s
account which is rendered to the Client shall, to the extent to which no
objection is made within fifteen (15) days after the date that such statement
was rendered to Client constitute an account between the Client and TCI and be
binding upon the undersigned absent manifest error. This instrument is a
continuing guarantee which shall remain in full force and effect and shall not
be terminable so long as the Credit Agreement with the Client or any renewals,
continuations, modifications, supplements and amendments thereto or any
obligation thereunder shall remain in full force and effect; provided, however,
that if any of the undersigned shall cease to be employed by the Client (or, in
the case of Jason Prescott, cease to be the chief financial officer of the
Client) and shall have given notice of such cessation to TCI before the
occurrence of the event or condition that would otherwise give rise to liability
hereunder, then such undersigned shall not have liability hereunder by reason of
such event or condition. No invalidity, irregularity or unenforceability of all
or any part of the Guaranteed Obligations or of any of the security therefor
shall affect or impair the guarantee of the undersigned hereunder. The
obligations hereunder shall constitute primary and not secondary obligations.
THE UNDERSIGNED, IN RECOGNITION OF THE GREATER COSTS AND DELAYS INCURRED BY A
JURY TRIAL, HEREBY WAIVES ANY AND ALL RIGHT TO A TRIAL BY A JURY IN ANY
JURISDICTION IN ANY COURT IN ANY ACTION BASED HEREON. The undersigned hereby
consents to the exclusive jurisdiction of any court of competent jurisdiction of
the State of Minnesota for a determination of any dispute as to any matters
whatsoever arising out of or in any way connected with this agreement and
authorize the service of process on the undersigned by certified or registered
mail sent to the undersigned at the address of the undersigned set forth below.

 

2



--------------------------------------------------------------------------------



 



No delay on TCI’s part in exercising any of TCI’s options, powers or rights, or
partial or singular exercise thereof, shall constitute a waiver hereof. No
waiver of any of TCI’s rights hereunder and no modification or amendment of this
agreement, shall be deemed to be made by TCI unless the same shall be in
writing, duly signed on TCI’s behalf by an authorized officer, and each such
waiver, if any, shall apply only with respect to the specific instance involved,
and shall in no way impair TCI’s rights or the obligations of the undersigned to
TCI in any other respect at any other time. This instrument cannot be changed or
terminated orally, and shall be interpreted according to the laws of the State
of Minnesota the place of origin of this agreement, and this agreement shall be
binding on the administrators, successors and assigns of the undersigned and
shall inure to the benefit of TCI and its successors and assigns.
If for any reason any portion of this agreement or a related document is deemed
or ruled to be invalid for any reason whatsoever, then in such event all other
portions of this agreement and related documents shall remain in full force and
effect.
The undersigned jointly and severally agree that the Lender shall be entitled to
prompt reimbursement from the undersigned of the Lender’s actual out-of-pocket
costs and expenses (including, without limitation, its reasonable attorneys’
fees and legal expenses) incurred in connection with enforcing this agreement.
IN WITNESS WHEREOF, this agreement has been duly executed by the undersigned on
this 31st day of August, 2010.

     
 
   
 
  Jason Prescott

                 
STATE OF                            
    )          
 
    )       ss
COUNTY OF                            
    )          

On the  _____  day of                     , 2010, before me came Jason Prescott,
to me known as the individual(s) described in and who executed the foregoing
Validity Guaranty Agreement, and acknowledged the execution of the same as their
free act and deed.
Notary Public:                                                                 
My commission expires:                                     
[Notarial Seal]

 

3